An unpublish d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

MICHAEL DAVID DUGAIS, No. 68613
Appellant,

 Fliﬁﬁ

THE STATE OF NEVADA:
Reapondent. SEP 2 3 2015

 

TRACIE  UNDEMAN
CLEQrg'F SUl—‘HFE’lC C(‘IlURT

By_.__-_‘t_' ,
oar-um CLERK

ORDER DI SM] 8 SING APPEAL

This is a pro se notice of appeal. from a district court order
denying a motion *for hearing. Eighth Judicial District» Court, Clark
County; Michelle Leavitt, J udge.

Becauge no statute or court rule permits an appeal from the

aforementioned decision, we lack jurisdiction. Castillo E), State. 106 Nev-
3349, 352a 792 P.2d 1133, 1135 (1990). Accordingly: we
ORDER this appeal DISMISSED.

 

Douglae » 

cc: Hon. Michelle Leavitt; District Judge
Michael David Dugais
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

SUPREME Baum
OF

NEVADA

in) mm  I {5'24